Citation Nr: 0104173	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to July 10, 1998, for 
the grant of service connection for postoperative gastric 
cancer, claimed as secondary to the service-connected 
duodenal ulcer with partial gastrectomy and vagotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to May 
1951.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1999 
rating decision from the Roanoke, Virginia, Regional Office 
(RO), which, in pertinent part, granted service connection 
for postoperative gastric cancer, claimed as secondary to the 
service-connected duodenal ulcer with partial gastrectomy and 
vagotomy.  The RO determined that the veteran's gastric 
cancer would be included in the evaluation of the service-
connected duodenal ulcer.  The veteran's service-connected 
digestive disorder was reclassified as duodenal ulcer with 
partial gastrectomy and vagotomy with recent postoperative 
gastric cancer and assigned a schedular 100 percent 
evaluation effective from July 10, 1998, the date of a 
summary of Department of Veterans Affairs (VA) 
hospitalization admission, and a schedular 60 percent 
evaluation effective from December 1, 1999, following 12 
months at the 100 percent rate following treatment for the 
cancer.  The veteran perfected a timely appeal of that 
decision, disagreeing with the effective date assigned for 
the award of service connection for postoperative gastric 
cancer.  

The Board emphasizes that while this is the only issue which 
has been developed for appellate review, the veteran has 
submitted voluminous correspondence since the March 1999 
rating decision which awarded him an increased 60 percent 
rating for chronic post-operative residuals of duodenal 
ulcer, effective in July 1998.  A careful review of his 
letters clearly reflects his intent to appeal the effective 
date of the assignment of this increased rating (later 
increased further to a schedular 100 percent rating until 
reduction to the currently assigned 60 percent).  This is an 
entirely separate matter from the claim for an earlier 
effective date of the grant of service connection, on a 
secondary basis, for gastric ulcer.  Since a timely notice of 
disagreement is found, further action is required, as set 
forth in the REMAND below.  


Finally, it appears that the veteran may be seeking an 
increased rating for his service-connected gastrointestinal 
disorder.  Attention is directed to a letter received at the 
Board in January 2001; if necessary, further clarification 
should be sought from the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On July 10, 1998, the veteran was admitted to a VA 
medical facility for suicidal ideation status post taking 32 
sleeping pills either two days previously and complaints of 
abdominal pain.

3.  On August 18, 1998, the veteran submitted a claim for 
entitlement to an increased rating for chronic postoperative 
residuals of duodenal ulcer.

4.  By a rating action dated in September 1999, the RO 
granted service connection for postoperative gastric cancer, 
claimed as secondary to the service-connected duodenal ulcer 
with partial gastrectomy and vagotomy and assigned a 
schedular 100 percent evaluation effective from July 10, 
1998, the date of a summary of VA hospitalization admission.


CONCLUSION OF LAW

July 10, 1998, construed as the date of claim, is the 
earliest date permissible for the grant of service connection 
for postoperative gastric cancer, claimed as secondary to the 
service-connected duodenal ulcer with partial gastrectomy and 
vagotomy.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.310, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board has carefully considered the provisions of the new 
law and its applicability to the issue now under review and 
concludes that no further development of the record is 
necessary or would be beneficial in this case.  The veteran 
has not alluded to evidence not already of record which would 
tend to establish that his claim for service connection for 
gastric ulcer was filed at an earlier date; rather his 
arguments are centered around his belief that his 
gastrointestinal disorder in toto warranted a higher rating 
long before the effective date of the increased award.  As 
noted above, this issue is being remanded to the RO for 
further development including consideration of the new law.  

The veteran currently contends that he is entitled to service 
connection for gastric cancer effective from 1968, the date 
of his admission at the VA Medical Center in Washington, D.C.  
The veteran indicated that, at that time, he underwent a 
hemigastrectomy, vagotomy and appendectomy and that the 
diagnosis was peptic ulcer disease.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (a) (2000).

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that entitlement arose if the 
claim is received within one year after separation from 
service.  However, when a claim is received more than one 
year after the date of service separation, the effective date 
for the granting of disability benefits is the later of the 
dates that the claim was received or that entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (a) (2000).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.   The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (b)(1) 
(2000).

Historically, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received on 
November 17, 1952.  In the space numbered 22, which referred 
to "nature of diseases or injuries for which this claim was 
made and date each began," the veteran related that he 
experienced stomach trouble during active service.

The report of a VA general medical examination conducted in 
March 1953 included a diagnosis of active duodenal ulcer.  On 
examination, the veteran had well-healed non-tender scars in 
the right rectus, the right upper quadrant and transverse, 
and the right lower quadrant resulting from operation for 
perforated duodenal ulcer.  Additionally, an upper 
gastrointestinal examination revealed an active duodenal 
ulcer.  It was noted that there was an ulcer niche at that 
base of the bulb; that the mid portion of the bulb was 
deformed and constricted; and that there was marked 
tenderness over the bulb.

By a rating action dated in April 1953, the RO granted 
service connection for postoperative residuals of duodenal 
ulcer, evaluated as 20 percent disabling, effective from 
November 17, 1952.

In a letter dated in April 1953, the RO notified the veteran 
of the April 1953 rating decision and of his appellate 
rights.

In the report of a VA digestive examination performed in 
March 1958, the examiner concluded that the veteran had a 
diagnosis of postoperative duodenal ulcer.  On examination, 
the veteran had a 31/2 inch long surgical scar to the right of 
the midline.  Moreover, an upper gastrointestinal examination 
showed a duodenal ulcer.  It was noted that the duodenal bulb 
was deformed and that there was some tenderness over the 
bulb.

In a rating action dated in March 1958, the RO reduced the 
evaluation assigned for the veteran's chronic postoperative 
residuals of duodenal ulcer to 10 percent, effective from 
May 27, 1958.

In a letter dated in March 1958, the RO notified the veteran 
of the March 1958 rating decision and of his appellate 
rights.

According to the report of a VA digestive examination 
conducted in March 1960, the examiner concluded that the 
veteran had a diagnosis of active, chronic postoperative 
duodenal ulcer (perforated duodenal ulcer repaired in 1950).  
On examination, the veteran had a 4-inch, well-healed, non-
adherent postoperative cicatrix in the upper right rectus 
with no evidence of drainage.  There was a moderate degree of 
tenderness in the entire epigastric area.  The liver and 
spleen were not enlarged and non-tender.  There was no 
evidence of any masses, enlargements or hemorrhoids.  An 
upper gastrointestinal examination revealed an active pyloric 
ulcer and scarring of the duodenal bulb.  It was noted that 
there was a niche in the pylorus, thought to be on the 
duodenal side, and constant deformity of the duodenal bulb.

By a rating action dated in March 1960, the RO assigned a 
schedular 20 percent evaluation for chronic postoperative 
residuals of duodenal ulcer, effective from March 11, 1960.

In a letter dated in April 1960, the RO notified the veteran 
of the March 1960 rating decision and of his appellate 
rights.

The report of a VA digestive examination performed in April 
1965 included a diagnoses of deformity of duodenal bulb 
secondary to healed duodenal ulcer with partial obstruction 
and gastritis (by X-ray).  On examination, there was a right 
upper scar to the right mid line about 5 inches long and a 
postoperative  transverse appendectomy scar.  The abdomen was 
soft and there was mild right upper epigastric tenderness.  
There were no unusual masses.  Bowel tones were indicated to 
have been normal.  An upper gastrointestinal examination 
showed a deformed duodenal bulb due to scarring, following 
old healed ulcerative processes, with moderate delay in the 
emptying time of the stomach.  The diagnostic impression was 
gastritis.

In a rating action dated in May 1965, the RO denied an 
evaluation in excess of 20 percent evaluation for chronic 
postoperative residuals of duodenal ulcer.

In a letter dated in May 1965, the RO notified the veteran of 
the May 1965 rating decision and of his appellate rights.

A summary of VA hospitalization dated from February 1965 to 
March 1965 included a diagnosis of active, chronic duodenal 
ulcer.

Another summary of VA hospitalization dated from March 1968 
to April 1968 revealed that the veteran underwent a 
hemigastrectomy, vagotomy and appendectomy.  The diagnosis 
was peptic ulcer disease.

By a rating action dated in May 1968, the RO granted a 
temporary total (100 percent) evaluation based on a period of 
hospitalization from March 1968 to April 1968 and three 
months convalescence, and assigned a schedular 40 percent 
evaluation for chronic postoperative residuals of duodenal 
ulcer, effective from August 1, 1968.

In a letter dated in May 1968, the RO notified the veteran of 
the May 1968 rating decision and of his appellate rights.

In the report of a VA digestive examination conducted in June 
1969, the examiner concluded that the veteran had a diagnosis 
of postoperative gastrectomy for duodenal ulcer.  At that 
time, the veteran reported complaints of some epigastric 
discomfort and slight diarrhea, but denied any complaints of 
nausea, vomiting, heartburn, or exudation.  On examination, 
the abdomen was flat and flaccid.  There was no evidence of 
any palpable masses.  It was noted that the veteran's current 
weight was approximately 172 pounds and that he had gained 
weight from approximately 157 pounds.  An upper 
gastrointestinal examination included an impression of status 
post gastrectomy with gastrojejunostomy and vagotomy.

In a rating action dated in July 1969, the RO reduced the 
evaluation assigned for the veteran's chronic postoperative 
residuals of duodenal ulcer to 20 percent, effective 
October 1, 1969.

In a letter dated in July 1969, the RO notified the veteran 
of the July 1969 rating decision and of his appellate rights.

According to the report of a VA digestive examination 
performed in February 1995, the examiner concluded that the 
veteran had a diagnosis of status postop Billroth II 
anastomosis with evidence of chronic duodenal peptic ulcer 
disease.  At that time, the veteran reported that he had been 
on a bland diet for many years and used over the counter 
Maalox as necessary.  He mentioned that his current weight 
was approximately 182 pounds and that his weight had been 
stable.  He stated that he experienced one or two episodes of 
indigestion per month, but that he had not experienced any 
nausea or vomiting.  On examination, it was noted that the 
veteran was not anemic inasmuch as his complete blood count 
(CBC) had a hemoglobin of 14.9 and a hematocrit of 44.1.  It 
was also noted that the veteran did not have any hematemesis 
or blood in the stool.  An upper gastrointestinal examination 
showed a Billroth II anastomosis.  It was noted that the 
folds of the anastomosis were thickened and lobulated, 
consistent with chronic duodenal peptic ulcer disease.

By a rating action dated in March 1995, the RO denied an 
evaluation in excess of 20 percent for chronic postoperative 
residuals of duodenal ulcer.

In a letter dated in March 1995, the RO notified the veteran 
of the March 1995 rating decision and of his appellate 
rights.

In a summary of VA hospitalization dated from July 10, 1998, 
to August 24, 1998, it was noted that the veteran was 
admitted for suicidal ideation status post taking 32 sleeping 
pills two days previously, slitting his wrist in an attempt 
to kill himself and complaints of abdominal pain.  Upon his 
admission, the veteran reported complaints of decreased 
sleep, decreased appetite, and a 20 pound weight loss over 
the past one and half years.  During his period of 
hospitalization, the veteran continued to complain of 
abdominal complaints and a upper gastrointestinal examination 
was ordered.  It was noted that the veteran had an 
esophagogastroduodenoscopy (EGD) and biopsy, which were 
indicated to have been positive for gastric cancer.  The 
diagnoses included Axis II, stomach ulcers.

A computerized tomography scan of the abdomen and pelvis 
dated on July 22, 1998, was indicated to have been 
essentially normal.

An upper gastrointestinal examination dated on July 30, 1998, 
did not show any evidence of recurrent tumor at the 
anastomotic site with the veteran status post partial 
gastrectomy.  It was also noted that an endoscopic 
examination of the mucosal surface did not reveal any 
evidence of recurrent tumor.

In a statement received on August 18, 1998, the veteran 
submitted a formal claim for increased rating for his 
service-connected chronic postoperative residuals of duodenal 
ulcer.

An upper gastrointestinal examination dated in September 1998 
included a diagnostic impression of status post subtotal 
gastrectomy with gastrojejunostomy.  It was noted that the 
anastomotic site appeared to be unremarkable.

The report of a VA digestive examination conducted in 
December 1998 included diagnoses of peptic ulcer with 
emergency surgery in 1949, due to a complication, probably 
perforation or bleeding, and gastric cancer in 1998.  At that 
time, the veteran reported complaints of recent weight loss 
in the 1960's and of frequent vomiting after eating.  On 
examination, the abdomen was soft, without organomegaly or 
tenderness to palpation.  There was no evidence of any 
hernias.  There was a long midline surgical scar, both supra 
and infraumbilical.  There was also an oblique surgical scar 
across the epigastrium.  Palpation revealed significant 
scarring under the scars and little palpation of abdominal 
organs can be easily performed.  Bowel sounds are within 
normal limits.

According to a summary of VA hospitalization dated from 
August 24, 1998, to October 27, 1998, the veteran stated that 
he was concerned that he was not gaining weight to his 
satisfaction.  He mentioned that he was concerned that there 
may be some residual lesion or cancer.  He reported a few 
observed incidents of nausea and vomiting, which were 
evaluated by internists with negative findings.  During his 
period of hospitalization, the veteran complained of 
hemorrhoids and symptomatic treatments were offered, however, 
he did not always follow treatment advice.  His hemoglobin 
level improved without intervention.  His stool was negative 
for occult blood.  He was provided multivitamins and monthly 
Vitamin B12 injection.  The diagnoses included Axis III, 
status post partial gastrectomy for peptic ulcer disease.

In a rating action dated in March 1999, the RO assigned a 
schedular 60 percent evaluation for chronic postoperative 
residuals of duodenal ulcer, effective from July 10, 1998.

In a letter dated in April 1999, the RO notified the veteran 
of the March 1999 rating decision and of his appellate 
rights.

According to the report of a VA digestive examination 
conducted in May 1999, the veteran reported complaints of 
losing weight and abdominal pain.  On examination there was a 
cross mark on the abdomen from the scars.  There were 
actually two parallel vertical scars, one approximately 12 
inches, which went down the suprapubic area and into the 
epigastric area and cross marks which were not completely 
perpendicular, but approximately 60 degrees.  There was 
subjective tenderness to palpation.

In a VA digestive addendum dated in June 1999, the examiner 
concluded that the veteran did not have any histological 
evidence of gastric cancer and that the upper endoscopy study 
performed earlier that same month did not reveal any evidence 
of gastric cancer.

By a rating action dated in September 1999, the RO granted 
service connection for postoperative gastric cancer, claimed 
as secondary to the service-connected duodenal ulcer with 
partial gastrectomy and vagotomy, with an effective date of 
July 10, 1998, the date of a summary of Department of 
Veterans Affairs (VA) hospitalization admission.

To summarize, the veteran was admitted to a VA medical 
facility for suicidal ideation status post taking 32 sleeping 
pills either two days previously and complaints of abdominal 
pain on July 10, 1998.  This medical report is considered to 
be an informal claim for increase pursuant to 38 C.F.R. 
§ 3.157.  In a statement received on August 18, 1998, the 
veteran submitted a formal claim for increased rating for his 
service-connected chronic postoperative residuals of duodenal 
ulcer.  

By a rating action dated in March 1999, the RO assigned a 
schedular 60 percent evaluation for chronic postoperative 
residuals of duodenal ulcer, effective from July 10, 1998, 
the date of a summary of VA hospitalization admission.  In a 
September 1999 rating action, the RO granted service 
connection for postoperative gastric cancer, claimed as 
secondary to the service-connected duodenal ulcer with 
partial gastrectomy and vagotomy, and awarded the veteran an 
effective date of July 10, 1998, the date of receipt of an 
informal claim.  

Under the applicable statutory and regulatory provisions, 
this date is accordingly the correct effective date for the 
subsequent granting of service connection for that disorder.  
The Board observes that the record does not contain any 
communications, VA medical records or otherwise, prior to 
July 10, 1998, which would qualify as a claim for entitlement 
to service connection for postoperative gastric cancer, 
claimed as secondary to the service-connected duodenal ulcer 
with partial gastrectomy and vagotomy.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than July 10, 1998, for the grant of service 
connection for postoperative gastric cancer, claimed as 
secondary to the service-connected duodenal ulcer with 
partial gastrectomy and vagotomy.  38 U.S.C.A. § 5110 (West 
1991).



ORDER

Entitlement to an effective date prior to July 10, 1998, for 
the grant of service connection for postoperative gastric 
cancer, claimed as secondary to the service-connected 
duodenal ulcer with partial gastrectomy and vagotomy, is 
denied.


REMAND

As noted above, the veteran has filed a notice of 
disagreement with the RO's determination setting the 
effective date of the increased rating assigned to his 
service-connected gastrointestinal disorder as July 10, 1998 
.  However, a statement of the case was not forthcoming from 
the RO on this issue.  The Court has recently indicated that 
referral to the RO of issues with which the veteran disagrees 
does not suffice.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Rather, a remand is required.  Id.  Consequently, 
this issue must be remanded.

As noted above, the provisions of the Veterans Claims 
Assistance Act of 2000 must be considered in adjudicating 
this issue.  Such development as deemed necessary to comply 
with VA's duty to assist should be undertaken, prior to 
issuance of a statement of the case.

In view of the above, the claim is REMANDED for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a statement of the case (SOC).  The 
SOC must contain notice of all relevant 
actions taken on the claim for an earlier 
effective date for the award of increased 
compensation for the service-connected 
gastrointestinal disorder, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The 
veteran should be apprised of the need to 
perfect his appeal, and the time limits 
for so doing.

3.  If and only if a timely substantive is 
filed should the case be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	
		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

